Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 1 of 14 PageID #: 247




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  JING WANG and WAI-LEUNG CHAN,

                                  Plaintiffs,           Civ. Action: 1:20-cv-3040
                  - against -
                                                        TESLA INC.’S ANSWER TO
  TESLA, INC.,                                          PLAINTIFFS’ COMPLAINT,
                                  Defendants.           AFFIRMATIVE DEFENSES AND
                                                        JURY DEMAND




         Defendant, Tesla, Inc. (“TESLA”), by its attorneys, AARONSON RAPPAPORT

 FEINSTEIN & DEUTSCH, LLP Answer Plaintiff’s Complaint as follows:

                                                PARTIES

         1.      TESLA lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 1.

         2.      TESLA admits the allegations in paragraph 2.

                                   JURISDICTION AND VENUE

         3.      TESLA neither admits nor denies the allegations in paragraph 3 because they call for

 legal conclusions in response to which no answer is required. To the extent an answer is required,

 TESLA does not contest the allegation in paragraph 3 as they apply to TESLA in this specific case.

                                                FACTS

         4.      TESLA admits only that the subject 2016 Tesla Model X is an electric sport utility

 vehicle designed in part, manufactured in part, and sold by Tesla.

         5.      TESLA denies the allegations in paragraph 5 relate or apply to the vehicle described in

 the Complaint as being involved in the alleged incident (subject vehicle) because the subject vehicle is
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 2 of 14 PageID #: 248



 a 2016 Model X and the allegations in paragraph 5 refer to the TESLA's currently available internet

 based information for the current model year Model X.

            6.    TESLA admits only the subject vehicle is equipped with the Autopilot suite of driver

 assistance features as described in the vehicle’s Owner’s Manual. TESLA denies the remaining

 allegations in paragraph 6 because they do not accurately or completely relate or apply to the subject

 vehicle.

            7.    TESLA admits only that it has made multiple representations on its website and in its

 Owner’s Manual regarding Autopilot functionality and application. TESLA denies the remaining

 allegations in paragraph 7 because they do not accurately or completely relate or apply to the subject

 vehicle.

            8.    TESLA denies the allegations in paragraph 8 because they do not accurately or

 completely relate or apply to the subject vehicle. Instead, the allegations in paragraph 8 refer to the

 TESLA's currently available internet based information for the current model year Model X.

            9.    TESLA denies the allegations in paragraph 9 because they are untrue.

            10.   TESLA denies the allegations in paragraph 10 because they are untrue.

            11.   TESLA denies the allegations in paragraph 11 because they are untrue.

            12.   TESLA denies the allegations in paragraph 12 because they are untrue.

            13.   TESLA neither admits nor denies the allegation in paragraph 13 that it “… tries to

 distance itself from potential liabilities …” because that allegation is a legal conclusion to which no

 answer is required. TESLA neither admits nor denies the remaining allegations in paragraph 13 because

 they are immaterial to the Complaint and plead in violation of FRCP 8(a) and 12(f) and TESLA hereby

 moves to strike them.

            14.   TESLA admits only that a number of human factors considerations are involved in the

 operation of a motor vehicle on public roads. TESLA denies the remaining allegations in paragraph
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 3 of 14 PageID #: 249




 14 because they are untrue, immaterial to the Complaint and plead in violation of FRCP 8(a) and 12(f)

 and TESLA hereby moves to strike them.

         15.     TESLA denies the allegations in paragraph 15 because they are untrue.

         16.     TESLA admits the National Transportation Safety Board (NTSB) has initiated

 investigations of car accidents, including those involving a Tesla vehicle, and sometimes publishes

 reports reflecting conclusions reached and recommendations made to the Regulator (the National

 Highway Traffic Safety Administration), manufacturer and others. Such reports speak for themselves,

 and to the extent this paragraph requires any further answer, TESLA denies remaining allegations

 contained in Paragraph 16.

         17.     TESLA admits the National Transportation Safety Board (NTSB) has initiated

 investigations of car accidents, including those involving a Tesla vehicle, and sometimes publishes

 reports reflecting conclusions reached and recommendations made to the Regulator (the National

 Highway Traffic Safety Administration), manufacturer and others. Such reports speak for themselves,

 and to the extent this paragraph requires any further answer, TESLA denies remaining allegations

 contained in Paragraph 17.

         18.     TESLA admits the National Transportation Safety Board (NTSB) has initiated

 investigations of car accidents, including those involving a Tesla vehicle, and sometimes publishes

 reports reflecting conclusions reached and recommendations made to the Regulator (the National

 Highway Traffic Safety Administration), manufacturer and others. Such reports speak for themselves,

 and to the extent this paragraph requires any further answer, TESLA denies remaining allegations

 contained in Paragraph 18.

         19.     TESLA admits a collision involving a 2018 Model 3 occurred in March 2019 in Delray

 Beach, Florida. TESLA denies the remaining allegations in paragraph 19 because they do not

 accurately or completely relate or apply to the subject vehicle or subject accident.
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 4 of 14 PageID #: 250



         20.     TESLA denies the allegation in paragraph 20 because it is untrue.

         21.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 21.

         22.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 22.

         23.     TESLA denies the allegations in paragraph 23 because they are untrue as there are no

 “hidden dangers of operating a Tesla vehicle.”

         24.     TESLA denies the allegations in paragraph 24 because they are untrue as there is no

 evidence that the “Tesla Autopilot feature is unreliable.”

         25.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 25.

         26.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 26.

         27.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 27.

         28.     TESLA denies the allegations in paragraph 28 because, on information and belief, the

 order was placed in 2016.

         29.     TESLA admits the purchaser was Jing Wang. TESLA lacks knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in paragraph 29.

         30.     TESLA does not contest the allegations in paragraph 30.

         31.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 31.

         32.     TESLA denies the allegation that Chan was not provided “with materials regarding the

 operation and functionality of the Autopilot system” as untrue since the Owner’s Manual provides this

 information and is located in the center touchscreen of the Model X. TESLA admits “Chan did not
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 5 of 14 PageID #: 251



 receive a physical copy of the owner’s manual.” TESLA lacks knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in paragraph 32.

         33.     TESLA denies that the Model X is defective or that TESLA did not provide adequate

 warnings because those allegations are untrue. TESLA lacks knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in paragraph 33.

         34.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 34.

         35.     TESLA admits only that on December 13, 2017 the subject vehicle was being driven

 by Mr. Chan. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in paragraph 35.

         36.     TESLA does not contest the allegations in paragraph 36 to the extent they are consistent

 with the available diagnostic log data from the subject vehicle.

         37.     TESLA denies the allegations in paragraph 37 because they are untrue.

         38.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 38.

         39.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 39.

         40.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 40.

         41.     TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 41.

         42.     TESLA denies the allegations in paragraph 42 because they are untrue.

         43.     TESLA denies the allegations in paragraph 43 because they are untrue.

         44.     TESLA admits only that the hyper-link in paragraph 44 provides access to a

 "YouTube" video that depicts a motor vehicle collision. However, Tesla lacks knowledge or
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 6 of 14 PageID #: 252



 information sufficient to form a belief as to the truth of the allegations in paragraph 44 or the substance

 of the hyper-linked video.

           45.      TESLA neither admits nor denies the allegation that it “… refuses to take responsibility

 for the accident” in paragraph 45 because the issue of responsibility calls for a legal conclusion about

 which no answer is required. To the extent an answer is required to that portion or paragraph 45,

 TESLA denies that it is responsible for the alleged incident as it was caused by Plaintiff's’ negligence.

 TESLA denies the remaining allegations in paragraph 45 because they are untrue.

           46.      TESLA denies the allegations in paragraph 46 because they are not accurate or

 complete statements about TESLA’s position about the alleged incident.

           47.      TESLA admits information in the Owner’s Manual accurately reflects the system’s

 operational parameters. TESLA denies the remaining allegations in paragraph 47 because they are

 untrue.

           48.      TESLA denies the allegations in paragraph 48 because they are untrue.

                                       FIRST CAUSE OF ACTION
                                       Breach of Express Warranty

           49.      TESLA incorporates by reference its answers to paragraphs 1-48 as if specifically

 restated here.

           50.      TESLA admits it has made general statements on its website that the Model X is safe

 and technologically sophisticated. TESLA denies the remaining allegations in paragraph 50 because

 they are untrue.

           51.      TESLA admits its website currently includes the overview statement that “Autopilot

 advanced safety and convenience features are designed to assist you with the most burdensome parts

 of driving.” TESLA denies the allegations in paragraph 51 about TESLA’s statements because they

 do not pertain to the subject vehicle as it was not equipped with Enhanced Autopilot and because they

 are inaccurate.
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 7 of 14 PageID #: 253



         52.      TESLA denies the allegations in paragraph 52 because they are untrue.

         53.      TESLA neither admits nor denies the allegations in paragraph 53 because they call for

 legal conclusions about which no response is required. To the extent an answer is required, TESLA

 denies that the allegations in paragraph 53 are correct statements of law.

         54.      TESLA denies the allegations in paragraph 54 because they are untrue.

         55.      TESLA denies the allegations in paragraph 55 because they are untrue.

         56.      TESLA denies that the preceding allegations of representations constitute an express

 warranty. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in paragraph 56.

         57.      TESLA denies that the preceding allegations of representations constitute an express

 warranty. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in paragraph 57.

         58.      TESLA denies the allegations in paragraph 58 because they are untrue.

         59.      TESLA denies the allegations in paragraph 59 because they are untrue.

         60.      TESLA denies the allegations in paragraph 60 because they are untrue.

                                   SECOND CAUSE OF ACTION
                                    Breach of Implied Warranty

         61.      TESLA incorporates by reference its answers to paragraphs 1-60 as if specifically

 restated here.

         62.      TESLA neither admits nor denies the allegations in paragraph 62 because they call for

 legal conclusions about which no response is required. To the extent an answer is required, TESLA

 denies that the allegations in paragraph 62 are correct statements of law.

         63.      TESLA admits only that the subject vehicle was designed, manufactured and marketed

 to be operated by drivers complying with all applicable laws and TESLA’s information, instructions
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 8 of 14 PageID #: 254



 and warnings about the subject vehicle. TESLA denies the remaining allegations in paragraph 63

 because they are untrue.

         64.     TESLA admits only that its representations about the subject vehicle were that it was

 designed, manufactured and marketed to be operated by drivers complying with all applicable laws

 and TESLA’s information, instructions and warnings about the subject vehicle. TESLA denies the

 remaining allegations in paragraph 64 because they are untrue.

         65.     TESLA neither admits nor denies the allegations in paragraph 65 because they call for

 legal conclusions about which no response is required. To the extent an answer is required, TESLA

 denies that the allegations in paragraph 65 are correct statements of law.

         66.     TESLA denies the allegations in paragraph 66 because they are untrue.

         67.     TESLA denies the allegations in paragraph 67 because they are untrue.

                                    THIRD CAUSE OF ACTION
                                       Negligent Marketing

         68-73. TESLA denies the allegations in paragraphs 68-73 and it is moving separately to
 dismiss the same pursuant to FRCP 12(b)(6). TESLA adopts and incorporates that Motion herein
 by reference.

                                 FOURTH CAUSE OF ACTION
                            Deceptive and Misleading Business Practices

         74-84. TESLA denies the allegations in paragraphs 74-84 and it is moving separately to
 dismiss the same pursuant to FRCP 12(b)(6). TESLA adopts and incorporates herein that Motion
 by reference.

                                   FIFTH CAUSE OF ACTION
                                   Fraudulent Business Practices

         85-93. TESLA denies the allegations in paragraphs 85-93 and it is moving separately to
 dismiss the same pursuant to FRCP 12(b)(6). TESLA adopts and incorporates herein that Motion
 by reference.
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 9 of 14 PageID #: 255




           WHEREFORE, TESLA respectfully requests dismissal of Plaintiffs’ Complaint in its

 entirety, with prejudice and with an award of attorney fees, costs, expenses and interest in its favor.

                                    AFFIRMATIVE DEFENSES

           TESLA, for its Affirmative Defenses, states as follows:

           1.     That Plaintiffs’ Complaint and all counts thereof fail to state a claim upon which

 relief can be granted and, thus, TESLA moves for a Judgement of Dismissal in its favor as a matter

 of law.

           2.     Plaintiffs’ Complaint fails to allege Fraud or claims based on Fraud with the

 heightened particularity as required by Fed. R. Civ. P. 9(b) and, thus, TESLA moves for a

 Judgment of Dismissal in its favor as a matter of law.

           3.     To the extent that discovery supports the same, TESLA asserts the defense of

 spoliation of evidence by Plaintiffs.

           4.     That the subject vehicle was not and is not defective or unreasonably dangerous in

 any manner, and the condition of the subject vehicle did not cause or contribute to cause Plaintiffs’

 damages as alleged in their Complaint.

           5.     That all damages allegedly sustained by Plaintiffs may be attributable to a cause or

 causes other than the condition of the subject vehicle, including, but not limited to, negligent

 operation, abuse and misuse by the Plaintiffs.

           6.     That the subject vehicle was designed, manufactured and sold in accordance with

 the state-of-the-art and in compliance with and in conformance to administrative, industry,

 regulatory or statutory codes, standards, specifications or schemes approved by the United States

 or New York, or agencies thereof, that were applicable to the subject vehicle at the time of its
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 10 of 14 PageID #: 256




  manufacture and sale, and, accordingly, Plaintiffs’ state law claims are barred under the doctrine

  of federal preemption.

         7.      That the subject vehicle may not be in the same or substantially the same condition

  as when it left TESLA’s control.

         8.      That Plaintiffs’ claims may be barred in whole or in part on equitable grounds,

  including laches, waiver and estoppel.

         9.      That the damages allegedly sustained by Plaintiffs may have been caused or

  contributed to by the acts, omissions or fault of Plaintiffs, including contributory negligence,

  contributory fault, comparative fault, assumption of the risks, misuse or abuse, failure to mitigate

  damages, or any other fault pursuant to New York law and that such acts, omissions or fault, to

  any degree, completely bar recovery by Plaintiffs.

         10.     While specifically denying liability for the damages or injuries alleged in the

  Plaintiffs’ Complaint, to the extent any of Plaintiffs’ alleged damages or injuries have been

  recovered by way of insurance proceeds or prior settlement of any claims relating to the transaction

  or occurrence described in Plaintiffs’ Complaint, TESLA is entitled to a set-off of any such amount

  against any potential award entered against it in this matter.

         11.     That the damages or injuries allegedly sustained by Plaintiffs were caused or

  contributed to by the acts, omissions or fault of a non-party or third-party that TESLA did not and

  does not control.

         12.     Allegations in Plaintiffs’ Complaint are immaterial to Plaintiffs’ claims and pled in

  violation of FRCP 8(a) and 12(f) and TESLA hereby moves to strike them.

         13.     Plaintiffs’ claims and alleged damages and injuries may be barred in whole or in

  part by the Economic Loss Doctrine.
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 11 of 14 PageID #: 257




         14.     That no additional warnings would have or could have prevented the alleged

  incident, loss and damages alleged by Plaintiffs.

         15.     That the implied warranty duration is only one year and the vehicle that is the

  subject of Plaintiffs’ Complaint was fit for providing transportation at all relevant times hereto.

  Accordingly, Plaintiffs are not entitled to relief for breach of the implied warranty of

  merchantability.

         16.     That Plaintiffs have no restitution remedy under breach of implied warranty

  because there was no timely revocation of acceptance after the alleged breach and before a

  substantial change in the condition of the goods.

         17.     That Plaintiffs are barred from maintaining an action for breach of warranty

  because they failed to give proper notice to TESLA within a reasonable time after Plaintiffs, or

  others whose conduct is imputable to Plaintiffs, discovered or should have discovered such alleged

  breach of warranty.

         18.     That Plaintiffs are barred from maintaining an action for breach of warranty

  because the subject vehicle met or exceeded all applicable warranties.

         19.     That by applicable law and by the terms of the limited warranty for the subject

  vehicle, TESLA is not liable for incidental or consequential damages.

         20.     The damages asserted in Plaintiffs’ Complaint were not the result of any defect in

  material or workmanship in the subject vehicle described in Plaintiffs Complaint. Specifically,

  TESLA asserts that after appropriate discovery, one or more of the stated specific warranty

  exclusions may be applicable.

         21.     That Plaintiffs’ claim for “treble, punitive and exemplary damages” is barred in

  whole or in part to the extent that such claim violates TESLA’s rights to equal protection under
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 12 of 14 PageID #: 258




  the laws, due process, and the right to be free from cruel and unusual punishment and excessive

  fines as guaranteed by the Fifth, Eighth, and Fourteenth Amendments of the United States

  Constitution.

         22.      That Plaintiffs’ claims for “treble, punitive and exemplary damages” is barred in

  whole or in part to the extent that it is predicated on laws that discriminate against TESLA, by

  subjecting it to potential imposition of damages or penalties effectively limited only by its wealth,

  while limiting the amount of such damages that may be awarded against other classes of defendants

  without a rational basis, in violation of the Fifth and Fourteenth Amendments to the United States

  Constitution.

         23.      That neither the Complaint nor any cause of action alleged therein states facts

  sufficient to entitle Plaintiffs to an award of “treble, punitive and exemplary damages” against

  TESLA.

         WHEREFORE, TESLA, having fully answered Plaintiffs’ Complaint or otherwise moved

  to dismiss pursuant to FRCP 12(b)(6), prays to be dismissed therefrom, together with its costs,

  attorney fees, expenses and interest herein laid out and expended, and for such other and further

  relief as the Court deems just and proper in the premises.

                                   RESERVATION OF RIGHTS

         TESLA reserves the right to amend its Answer to Plaintiff’s Complaint and interpose

  such other defenses and/or objections as may be appropriate upon completion of its investigation

  and discovery and throughout trial.


                                          JURY DEMAND

         TESLA demands a trial by Jury.
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 13 of 14 PageID #: 259




                                       Respectfully submitted,

                                 By:   Peter J. Fazio_____________
                                       Peter J. Fazio
                                       AARON RAPPAPORT FEINSTEIN &
                                       DEUTSCH, LLP
                                       600 Third Avenue, 5th Floor
                                       New York, NY 10016
                                       212.593.5458
                                       pjfazio@arfdlaw.com

                                              and

                                       BOWMAN AND BROOKE LLP

                               BY:     /s/ Thomas P. Branigan
                                       THOMAS P. BRANIGAN (Pro Hac Vice
                                       Application Pending)
                                       MATTHEW G. BERARD (Pro Hac Vice
                                       Application Pending)
                                       41000 Woodward Ave., Suite 200 East
                                       Bloomfield Hills, MI 48304
                                       248.205.3300 / 248.205.3399 fax
                                       thomas.branigan@bowmanandbrooke.com
                                       matthew.berard@bowmanandbrooke.com

                                       Counsel for Tesla, Inc.
Case 1:20-cv-03040-NGG-SJB Document 17 Filed 08/10/20 Page 14 of 14 PageID #: 260




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 10th, 2020 I electronically filed the foregoing paper with

  the Clerk of the Court using the ECF system which will send notification of such filing to the

  following:

  NELSON LAW, LLC
  MICHAEL R. NELSON
  200 Park Ave., Suite 1700
  New York, NY 10166
  Ph (212) 457-1668
  Fax (646) 766-9945
  nelson@nelson.legal

  Counsel for Plaintiffs Wai-Leung Chan and Jing Wang


                                              AARON RAPPAPORT FEINSTEIN &
                                              DEUTSCH, LLP

                                        By: /s/ PETER J. FAZIO_______________
                                            Peter J. Fazio
